DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/24/2021 was filed and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 4 and 15 recited “second reference” and “third reference”, wherein a review of the specification the Examiner is unable to find support, thus view as new matter. Please direct to support paragraphs or cancel the claims to overcome the new matter rejection. For the sake of compact prosecution, claims 4 and 15 will still be examined. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-14, 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,963,697. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention defined by the claims of the instant application would have been obvious to one of ordinary skill in the art in view of the claims of the U.S. Patent No. 10,963,697, alone or in combination.
	 Claim 1 is anticipated by claim 1 of U.S. Patent No. 10,963,697. 
	Claim 2 is anticipated by claim 1 of U.S. Patent No. 10,963,697.
	Claim 3 is anticipated by claim 6 of U.S. Patent No. 10,963,697, where one ordinary in the art see media segment of lip as graphic representation.
	Claim 5 is anticipated by claim 1 of U.S. Patent No. 10,963,697, where one ordinary in the art see media segment from the camera as the first media segment.
	Claim 6 is anticipated by claim 1 and 6 of U.S. Patent No. 10,963,697, where one ordinary in the art see lip, object from the camera, as the verbal and visual context of the media segment.
	Claim 7 is anticipated by claim 6 of U.S. Patent No. 10,963,697.
	Claim 8 is anticipated by claim 6 of U.S. Patent No. 10,963,697.
	Claim 9 is anticipated by claim 6-7 of U.S. Patent No. 10,963,697.
	Claim 10 is anticipated by claim 1 and 6 of U.S. Patent No. 10,963,697, where one ordinary in the art see lip, object from the camera, as the identification of an object.
	Claim 11 is anticipated by claim 1 and 6-7 of U.S. Patent No. 10,963,697.
	Claim 12 is anticipated by claim 8 of U.S. Patent No. 10,963,697.
	Claim 13 is anticipated by claim 8 of U.S. Patent No. 10,963,697.
	Claim 14 is anticipated by claims 13-14 of U.S. Patent No. 10,963,697, where one ordinary in the art see media segment capture by camera in claim 8 as first media segment.
	Claim 16 is anticipated by claim 8 of U.S. Patent No. 10,963,697.
	Claim 17 is anticipated by claim 8 of U.S. Patent No. 10,963,697.
	Claim 18 is anticipated by claims 13-14 of U.S. Patent No. 10,963,697.
	Claim 19 is anticipated by claim 13-14 of U.S. Patent No. 10,963,697.
	Claim 20 is anticipated by claim 13-14 of U.S. Patent No. 10,963,697
Claim 21 is anticipated by claim 8 and 13-14 of U.S. Patent No. 10,963,697

Claims 4 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,963,697in view of de Heer (US 2007/0079325).
Claim 4:
U.S. Patent No. 10,963,697 teaches all the subject matter above but the following is taught by de Heer (US 2007/0079325):
The method of claim 1, wherein transmitting the reference segment to at least one remote device includes: transmitting a second reference segment that corresponds to a previous media segment specification in a sequence of media segment specifications to the first media segment specification; or transmitting a third reference segment that corresponds to a subsequent media segment specification in a sequence of media segment specifications to the first media segment specification (figure 2 and 0021-0022 and claim 1 teaches transmitting corresponding between first (pervious) segment with second/third/fourth segment of media content).
U.S. Patent No. 10,963,697 and de Heer are both in the field of image analysis, especially with content generating due to corresponding content such that the outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify U.S. Patent No. 10,963,697 by de Heer regarding transmitting of corresponding content (media) such that the transmitted content presented to a viewer at an appropriate point during a broadcast or on-demand program as disclosed by de Heer in paragraph 0011. 

Claim 15:
U.S. Patent No. 10,963,697 teaches all the subject matter above but the following is taught by de Heer (US 2007/0079325):
The system of claim 15, wherein transmitting the reference segment to at least one remote device includes: transmitting a second reference segment that corresponds to a previous media segment specification in a sequence of media segment specifications to the first media segment specification; or transmitting a third reference segment that corresponds to a subsequent media segment specification in a sequence of media segment specifications to the first media segment specification (figure 2 and 0021-0022 and claim 1 teaches transmitting corresponding between first (pervious) segment with second/third/fourth segment of media content).
U.S. Patent No. 10,963,697 and de Heer are both in the field of image analysis, especially with content generating due to corresponding content such that the outcome is predictable. 
Therefore it would have been obvious to one having ordinary skill before the effective filing date to modify U.S. Patent No. 10,963,697 by de Heer regarding transmitting of corresponding content (media) such that the transmitted content presented to a viewer at an appropriate point during a broadcast or on-demand program as disclosed by de Heer in paragraph 0011. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Curcio et al (US 2014/0161354) teaches METHOD AND APPARATUS FOR SEMANTIC EXTRACTION AND VIDEO REMIX CREATION
Curcio et al (US 9,436,875) teaches Method for extracting semantic information from user-generated media content to create video remix of public event, involves selecting event template based on event type and detecting predefined objects or predefined events in recorded data
Matias et al (US 9,159,364) teaches Aggregation of related media content
Cheng et al (US 2016/0004911) teaches RECOGNIZING SALIENT VIDEO EVENTS THROUGH LEARNING-BASED MULTIMODAL ANALYSIS OF VISUAL FEATURES AND AUDIO-BASED ANALYTICS
RACZ et al (US 2018/0330112) teaches MEDIA STREAMING

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG-YIN TSAI whose telephone number is (571)270-1671. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSUNG YIN TSAI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        ss